Exhibit 10.39

Morgans Hotel Group Co.

475 Tenth Avenue

New York, NY 10018

February 9, 2014

PERSONAL AND CONFIDENTIAL

Jonathan Langer

Dear Jonathan:

Pursuant to our recent discussions, I am pleased to confirm the arrangements
under which you will be engaged by Morgans Hotel Group Co. (the “Company”) as an
advisor.

1. Scope of Services

You have provided the Company with financial and strategic advice in connection
with the debt financing of the Hudson and Delano Hotels (together, the “Debt
Financings”) and the potential restatement, amendment or reaffirmation of the
existing management agreement with the Mondrian Soho Hotel or the signing of a
new management or franchise agreement with the Mondrian Soho Hotel (the
“Mondrian Signing” and, together with the Debt Financings, the “Transactions”)
and, during the term of this Agreement, you will continue to provide the Company
with advice and assistance in connection with the Mondrian Signing. This
includes, as appropriate, advice and assistance with respect to defining
objectives, performing analyses, and structuring, planning and negotiating the
above matters. During the term of this Agreement, the parties may mutually agree
to expand the scope of matters for which you may provide advice and assistance
to the Company for mutually agreed upon additional compensation to be paid to
you in connection with such matters.

You shall be entitled to assume and rely upon the accuracy and completeness of
all information provided to you by the Company and you are not required to
conduct a physical inspection of any of the properties or assets, or to prepare
or obtain any independent evaluation or appraisal of any of the assets or
liabilities, of the Company or the properties which are the subject of the Debt
Financings. With respect to any financial forecasts and projections made
available to you by the Company, you shall be entitled to assume that such
forecasts and projections have been reasonably prepared on bases reflecting the
best currently available estimates and judgments of the management of the
Company. The Company confirms that it will rely on its own counsel, accountants
and other similar expert advisors for legal, accounting, tax, regulatory and
other similar advice.



--------------------------------------------------------------------------------

2. Compensation

In recognition of the advice and assistance you have provided and will provide
in connection with the Transactions, and to incentivize you to continue
providing services to the Company with respect to the Transactions, the Company
will pay you fees based on the successful completion of the Transactions as set
forth in this Section 2. During the term of this Agreement, you shall be
entitled to reimbursement of reasonable and actual out-of-pocket expenses you
incur in the course of providing the services described in Section 1 of this
Agreement. Such reimbursement payments will be made by the Company upon
submission of documentation reasonably required by the Company and in accordance
with its general policies concerning reimbursement of business expenses.

Any compensation paid to you under the terms of this Agreement will be payable
by the Company, at its sole discretion, in cash or common stock of the Company;
provided that the Company will consider in good faith your request to receive
any of the consideration in an alternative form (e.g., options or warrants to
acquire shares of the Company’s common stock), the terms of which would be
mutually agreed by you and the Company. The per share value of any common stock
paid to you will be deemed to be the lesser of (a) the closing price of the
Company’s common stock on the Nasdaq Global Market the trading day immediately
prior to the public announcement of the applicable Transaction (or if such
Transaction is not publicly announced, the closing of such Transaction) and
(b) the average closing price of the Company’s common stock on the Nasdaq Global
Market for the thirty (30) trading days immediately prior to the public
announcement of the applicable Transaction (or if such Transaction is not
publicly announced, the closing of such Transaction). You agree that, in
addition to any restrictions on transfer imposed by law, you will not be
permitted to sell or otherwise transfer any common stock paid to you under this
Agreement prior to January 1, 2015.

In connection with the closing of the Debt Financings, the Company will pay you
a “Debt Advisory Fee” of 11 basis points (0.11%) of the aggregate proceeds from
the Debt Financings. The Debt Advisory Fee will become payable and will be paid
within thirty (30) days of the closing of the Debt Financings.

If the Mondrian Signing is accomplished, the Company will pay you a “Mondrian
Restructuring Fee” equal to:

 

  (a) 200 basis points (2.0%) of (i) the actual management, franchise and
incentive fees paid to the Company during the first year of the Company’s
management or franchise agreement with Mondrian SoHo (the “Mondrian Agreement”)
multiplied by (ii) the number of years that the Mondrian Agreement will be in
effect; provided that for purposes of this Section 2(a), the duration of the
Mondrian Agreement will be defined as the length of time between the date of
this Agreement and the earlier of (x) the first date on which the Mondrian
Agreement may be terminated as the result of a sale of the property and (y) the
expiration date of the Mondrian Agreement; and

 

  (b) 100 basis points (1.0%) of any compensation payable to the Company upon
the termination of the Mondrian Agreement as a result of a sale of the property,
calculated on the first date on which the Mondrian Agreement may be terminated;
and



--------------------------------------------------------------------------------

  (c) 100 basis points (1.0%) of the greater of (i) zero and (ii) the difference
between (A) $25 million and (b) the aggregate amount of equity and key money
invested by the Company in the Mondrian SoHo as of December 31, 2014.

Any amounts payable under Section 2(a) will be paid within thirty (30) days of
the one-year anniversary of the signing of the Mondrian Agreement and amount
payable under Section 2(b) will be paid within thirty (30) days of December 31,
2014.

3. Termination

This Agreement and your services hereunder shall automatically terminate on the
earliest of (a) December 31, 2014 and (b) the termination of this Agreement in
accordance with the terms of this paragraph. Notwithstanding the foregoing, your
services and this Agreement may be terminated with or without cause by you at
any time upon express written notice and without liability or continuing
obligation to you or to us (except for any compensation owed to you by the
Company pursuant to Section 2 on the date of termination or expiration). The
Company may terminate your services and this Agreement for cause upon written
notice to you; provided that if such termination is the result of your failure
to provide the services that are the subject of this Agreement, you will have
thirty (30) days from the date the Company delivers you written notice of its
intent to terminate this Agreement to cure such breach. For purposes of this
Agreement, “Cause” shall mean fraud, willful misconduct, gross negligence or
your failure to provide the services that are the subject of this Agreement.
Notwithstanding the foregoing, the non-disclosure and indemnity provisions of
this Agreement will remain operative regardless of any such termination.

4. Confidentiality

Simultaneously with executing this Agreement, you will execute the
Confidentiality Agreement attached hereto as Exhibit A.

5. Indemnification

The Company agrees to indemnify you and hold you harmless to the full extent
lawful against any and all claims, losses, damages, liabilities, costs and
expenses as incurred (including all reasonable fees, expenses and disbursements
of counsel (including those incurred by any indemnified person: (a) arising out
of or related to this Agreement or your engagement hereunder, except where such
claims, losses, damages, liabilities, costs and expenses result primarily from
your bad faith, gross negligence or wilful misconduct or your material breach of
your obligations under this Agreement (in each case, as determined by a final
non-appealable judicial determination); and/or (b) if you are successful on the
merits, in connection with claims for breach of this Agreement) and all
reasonable travel and other out-of-pocket expenses incurred in connection with
investigation of, preparation for and defense of any pending or threatened claim
and any litigation or other proceeding arising therefrom, whether or not in
connection with pending or threatened litigation in which you are a party). In
the event that the foregoing indemnity is unavailable or insufficient to hold
you harmless, then the Company shall contribute to amounts paid or payable by
you in respect of such claims, losses, damages, liabilities, costs and expenses
in such proportion as appropriately reflects the relative benefits received by,
and, if applicable law does not permit allocation solely on the basis of
benefits, fault of, the Company, on the one hand, and you, on the other hand, in
connection with the matters as to which such claims, losses, damages,
liabilities, costs and expenses relate and other equitable considerations,
subject to the limitation that in any event your aggregate contributions in
respect of such claims, losses, damages, liabilities, costs and expenses will
not exceed the amount of fees actually received by you pursuant to this
Agreement. The Company will not, without your prior written consent, settle any
litigation relating to your engagement hereunder unless such settlement includes
an express, complete and unconditional release of you with respect to all claims
asserted in such litigation or relating to your engagement hereunder; such
release to be set forth in an instrument signed by all parties to such
settlement.

 



--------------------------------------------------------------------------------

6. Limitation of Liability

To the extent permitted by applicable law: (i) in no event shall you be liable
under any legal theory for any special, indirect, consequential, exemplary or
incidental damages, however caused, arising out of or relating to this
Agreement, even if you have been advised of the possibility of such damages; and
(ii) in no event shall your aggregate liability arising out of or relating to
this Agreement (regardless of the form of action giving rise to such liability,
whether in contract, tort or otherwise) exceed the fees paid by the Company
hereunder. The limitations in this Section 6 shall not apply in the event of
fraud, willful misconduct or gross negligence (in each case, as determined by a
final non-appealable judicial determination).

7. Relationship Between the Parties

Except as expressly agreed to by the parties in writing, neither party shall
have any right or authority, express or implied, to assume or create any
obligation of any kind, or to make any representation or warranty, on behalf of
the other party or to bind the other party in any respect whatsoever.

It is mutually understood and agreed that the services provided by you pursuant
to this Agreement are rendered as an independent contractor, and not as an
agent, employee, partner or joint venturer of the Company. Nothing contained in
this Agreement shall be deemed or construed to create a partnership, joint
venture, principal/agent or employee/employer relationship between you and the
Company.

You shall not be entitled to any of the benefits that, the Company may make
available to its employees, such as group health, life, disability or worker’s
compensation insurance, profit-sharing or retirement benefits, and the Company
shall not withhold or make payments or contributions therefor or obtain such
protection for you.

8. Taxes

You shall remain responsible for paying any and all taxes you owe, however
designated, levied or based, to any taxing authority, including, but not limited
to, applicable state and local taxes, use, excise, value added or other like
taxes, federal taxes, worker’s compensation, FICA and federal unemployment
insurance.



--------------------------------------------------------------------------------

9. Notices

All notices required or permitted under this Agreement shall be made in writing
and shall be deemed to have been duly given if delivered personally or sent by
registered or certified mail (return receipt requested) or by a nationally
recognized overnight courier service. All notices shall be addressed to the
parties at the respective addresses indicated below or such other addresses that
the parties may designate in writing:

 

If to the Company:    If to you:

Morgans Hotel Group Co.

475 Tenth Avenue

New York, NY 10018

  

Jonathan Langer

10. Governing Law and Consent to Jurisdiction

This Agreement, and any consulting services performed pursuant to this
Agreement, shall be governed by, construed and interpreted in accordance with
the substantive laws of the State of New York, without regard to the principles
of conflicts of laws thereof.

You agree that any action or proceeding to enforce, or that arises out of, this
Agreement may be commenced and maintained in the courts of the State of New
York, or in the United States District Court for the Southern District of
Manhattan, and you hereby waive any objection to the jurisdiction of said courts
in any litigation arising hereunder on the basis that such court is an
inconvenient forum or otherwise.

10. Non-Assignability

Neither this Agreement nor any right or interest hereunder shall be assignable
by you, your beneficiaries, or your legal representatives without the Company’s
prior written consent. Notwithstanding the foregoing, this Agreement, and any
rights or interests of the Company under this Agreement, shall be assignable by
the Company to any of its direct or indirect affiliates without your consent;
provided however, in such event, the Company shall remain liable for the payment
of all amounts payable hereunder to you.

11. No Warranties

Neither party makes any representation or warranty with regard to the subject
matter of this Agreement, either express or implied, and each specifically
disclaims all warranties, including but not limited to, the implied warranties
of merchantability and/or fitness for a particular purpose.

12. No Waiver

No delay or failure by either party in exercising any right under this
Agreement, and no partial or single exercise of that right, shall constitute a
waiver of that or any other right. Failure by either party to enforce any right
under this Agreement will not be deemed a waiver of future enforcement of that
or any other right.



--------------------------------------------------------------------------------

13. Entirety

This Agreement represents the entire understanding and agreement between you and
the Company with regard to all matters herein and the engagement, and there are
no other agreements, conditions, or representations, oral or written, express or
implied, with regard thereto other than as referred to herein.

No modification, consent, amendment or waiver of any provision of this
Agreement, nor consent to any departure therefrom, shall be effective unless the
same shall be set forth in writing and signed by you and the Company, and then
shall be effective only in the specified instance and for the purpose for which
given.

14. Severability

If any term or provision of this Agreement shall be held to be invalid or
unenforceable for any reason, such term or provision shall be ineffective to the
extent of such invalidity or unenforceability without invalidating the remaining
terms and provisions hereof, and this Agreement shall be construed as if such
invalid or unenforceable term or provision has not been contained herein.

15. Counterparts

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original, but which collectively will constitute one and the same
instrument.

 



--------------------------------------------------------------------------------

If the terms of our engagement as set forth in this Agreement are satisfactory,
kindly sign the enclosed copy of this Agreement and return it to us.

 

Very truly yours,

MORGANS HOTEL GROUP CO.

/s/ Jason T. Kalisman

Name: Jason T. Kalisman

Title: Interim Chief Executive Officer

 

Accepted and Agreed:

/s/ Jonathan Langer

Jonathan Langer

Date: February 9, 2014

[Signature Page to Consulting Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY AGREEMENT